Exhibit 10.1            

 

 

 

USA MOBILITY, INC.

AMENDED AND RESTATED 2009 LONG-TERM INCENTIVE PLAN

Adopted by the Board of Directors

Upon Recommendation of the Compensation Committee

March 14, 2011

To Be Effective as of January 1, 2009

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   SECTION 1.  

BACKGROUND, PURPOSE AND DURATION

     1   

1.1

 

Effective Date

     1   

1.2

 

Purposes of the Plan

     1   

1.3

 

Amendment and Restatement

     1    SECTION 2.  

DEFINITIONS

     1   

2.1

 

Actual Award

     1   

2.2

 

Affiliate

     1   

2.3

 

Award Agreement

     2   

2.4

 

Beneficial Owner

     2   

2.5

 

Board

     2   

2.6

 

Bonus Pool

     2   

2.7

 

Cause

     2   

2.8

 

Change of Control

     2   

2.9

 

Code

     3   

2.10

 

Committee

     3   

2.11

 

Common Stock

     3   

2.12

 

Company

     3   

2.13

 

Continuing Directors

     3   

2.14

 

Effective Date

     3   

2.15

 

Employee

     3   

2.16

 

Long Range Plan

     3   

2.17

 

Participant

     3   

2.18

 

Performance Goals

     3   

2.19

 

Performance Period

     4   

2.20

 

Person

     4   

2.21

 

Plan

     4   

2.22

 

Restricted Stock Unit

     4   

2.23

 

Separation from Service

     4   

2.24

 

Target Award

     4   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page   SECTION 3.  

SELECTION OF PARTICIPANTS AND DETERMINATION OF AWARDS

     4   

3.1

 

Selection of Participants

     4   

3.2

 

Determination of Target Awards

     4   

3.3

 

Award Agreements

     5   

3.4

 

Bonus Pool

     5   

3.5

 

Dividend Equivalent Rights

     5   

SECTION 4.

 

VESTING AND PAYMENT OF AWARDS

     5   

4.1

 

Attainment of Performance Goals

     5   

4.2

 

Vesting

     6   

4.3

 

Time and Form of Payment

     6   

4.4

 

Proration or Forfeiture of Target Award

     7   

SECTION 5.

 

ADMINISTRATION

     8   

5.1

 

Committee is the Administrator

     8   

5.2

 

Committee Authority

     8   

5.3

 

Decisions Binding

     8   

5.4

 

Delegation by the Committee

     8   

SECTION 6.

 

GENERAL PROVISIONS

     8   

6.1

 

Unsecured General Creditor

     8   

6.2

 

Tax Withholding

     8   

6.3

 

No Rights as Employee

     9   

6.4

 

Participation

     9   

6.5

 

Successors

     9   

6.6

 

Payment in the Event of Death

     9   

6.7

 

Nontransferability of Awards

     9   

SECTION 7.

 

AMENDMENT, TERMINATION AND DURATION

     9   

7.1

 

Amendment, Suspension or Termination

     9   

7.2

 

Duration of the Plan

     9   

SECTION 8.

 

LEGAL CONSTRUCTION

     10   

8.1

 

Code Section 409A

     10   

8.2

 

Gender and Number

     10   

8.3

 

Severability

     10   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

8.4

 

Requirements of Law

     10   

8.5

 

Governing Law

     10   

8.6

 

Captions

     10   

 

-iii-



--------------------------------------------------------------------------------

USA MOBILITY, INC.

AMENDED AND RESTATED 2009 LONG-TERM INCENTIVE PLAN

SECTION 1.

BACKGROUND, PURPOSE AND DURATION

1.1 Effective Date. The Board adopted the Plan upon the recommendation of the
Compensation Committee of the Board to be effective as of January 1, 2009.

1.2 Purposes of the Plan. The purposes of the Plan are to promote the success of
the Company’s business, advance the interests of the Company, attract and retain
the best available personnel for positions of substantial responsibility, and
provide additional incentives to selected key employees for outstanding
performance. The Plan permits the award of cash incentives and Restricted Stock
Units to key employees as the Committee may determine. Upon attainment of
Performance Goals for the Performance Period, Participants will receive a cash
incentive payment, vested Restricted Stock Units will be paid in Common Stock,
and dividend equivalent rights (if any) with respect to vested Restricted Stock
Units will be paid in cash.

1.3 Amendment and Restatement. USA Mobility, Inc. (the Parent), has acquired an
additional subsidiary and seeks to clarify the applicability of the USA
Mobility, Inc., Amended and Restated 2009 Long Term Incentive Plan. The USA
Mobility, Inc. Amended and Restated 2009 Long Term Incentive Plan applies to USA
Mobility Wireless, Inc and its Affiliate Metrocall Ventures, Inc. and its
subsidiaries only, for the purpose of selecting participants and attainment of
Performance Goals. For clarity, for purposes of determining Performance Goals
and the attainment of Performance Goals under the Plan, operating expenses and
earnings from Amcom Software, Inc. shall not be included. Similarly, employees
of Amcom Software, Inc. shall not be eligible to participate under the plan.

SECTION 2.

DEFINITIONS

The following words and phrases shall have the following meanings unless a
different meaning is plainly required by the context:

2.1 “Actual Award” means the vested portion of the Target Award (if any) payable
to a Participant.

2.2 “Affiliate” means any corporation or other entity (including, but not
limited to, partnerships and joint ventures) controlled by, controlling, or
under common control with, the Company where “control” means the right to elect
or appoint at least fifty percent (50%) of the directors, managing members,
general partners, trustees or entities exercising similar powers with respect to
the Company or the applicable entity whether by beneficial ownership of
securities or other interests, by proxy or agreement, or both. Notwithstanding
the preceding, an Affiliate that is not an affiliate within the meaning of the
regulations under Code section 409A shall not constitute an Affiliate under this
Plan.



--------------------------------------------------------------------------------

2.3 “Award Agreement” means any written agreement, contract or other instrument
or document evidencing a Target Award, including through an electronic medium.

2.4 “Beneficial Owner” shall have the meaning given to such term in Rule 13d-3
issued under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”); provided, however, that Beneficial Owner shall exclude any Person
becoming a Beneficial Owner by reason of the stockholders of the Company
approving a merger of the Company with another entity.

2.5 “Board” means the Board of Directors of the Company.

2.6 “Bonus Pool” means the pool of funds available for the payment of cash
incentive awards to Participants.

2.7 “Cause” unless otherwise defined in an employment agreement between the
Participant and the Company or an Affiliate, means (a) dishonesty of a material
nature that relates to the performance of services for the Company by
Participants; (b) criminal conduct (other than minor infractions and traffic
violations) that relates to the performance of services for the Company by
Participant; (c) the Participant’s willfully breaching or failing to perform his
or her duties as an employee of the Company (other than any such failure
resulting from the Participant having a disability (as defined herein)), within
a reasonable period of time after a written demand for substantial performance
is delivered to the Participant by the Board, which demand specifically
identifies the manner in which the Board believes that the Participant has not
substantially performed his or her duties; or (d) the willful engaging by the
Participant in conduct that is demonstrably and materially injurious to the
Company, monetarily or otherwise. No act or failure to act on the Participant’s
part shall be deemed “willful” unless done, or omitted to be done, by the
Participant not in good faith and without reasonable belief that such action or
omission was in the reasonable best interests of the Company. Disability as used
herein means a condition or circumstance such that the Participant has become
totally and permanently disabled as defined or described in the Company’s long
term disability benefit plan applicable to executive officers as in effect at
the time the Participant incurs a disability.

2.8 “Change of Control” shall be deemed to occur upon the earliest to occur
after the Effective Date of any of the following events:

(a) Any Person (excluding any employee benefit plan of the Company or any
Affiliate) is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing fifty percent (50%) or more of the
combined voting power of the Company’s outstanding securities then entitled
ordinarily to vote for the election of directors; or

(b) During any period of two (2) consecutive years commencing on or after the
Effective Date, the individuals who at the beginning of such period constitute
the Board or any individuals who would be Continuing Directors (as defined
below) cease for any reason to constitute at least a majority thereof; or

(c) The Board shall approve a sale of all or substantially all of the assets of
the Company; or

(d) The Board shall approve any merger, consolidation, or like business
combination or reorganization of the Company, the consummation of which would
result in the occurrence of any event described in clause (a) or (b), above.

 

2



--------------------------------------------------------------------------------

Notwithstanding the forgoing, a Change of Control shall not occur as a result of
any sale or other transaction that results in management taking the Company
private.

2.9 “Code” means the Internal Revenue Code of 1986, as amended, and the
regulations and other guidance issued by the Treasury Department and Internal
Revenue Service thereunder.

2.10 “Committee” means the committee appointed by the Board to administer the
Plan. Until otherwise determined by the Board, (a) the Company’s Compensation
Committee of the Board shall constitute the Committee, and (b) for
administrative convenience, the independent, nonemployee members of the Board
also may act as the Committee from time to time.

2.11 “Common Stock” means the common stock of the Company, par value $0.0001 per
share.

2.12 “Company” means USA Mobility, Inc., a Delaware corporation any successor
thereto.

2.13 “Continuing Directors” means the directors of the Company in office on the
Effective Date and any successor to any such director and any additional
director who after the Effective Date (i) was nominated or selected by a
majority of the Continuing Directors in office at the time of his or her
nomination or selection and (ii) who is not an “affiliate” or “associate” (as
defined in Regulation 12B promulgated under the Exchange Act) of any person who
is the beneficial owner, directly or indirectly, of securities representing ten
percent (10%) or more of the combined voting power of the Company’s outstanding
securities then entitled ordinarily to vote for the election of directors.

2.14 “Effective Date” means January 1, 2009.

2.15 “Employee” means any key employee of the Company or Affiliate, whether such
individual is so employed at the time the Plan is adopted or becomes so employed
subsequent to the adoption of the Plan.

2.16 “Long Range Plan” means the Long Range Plan in effect as of January 1,
2009, which may be adjusted in the event of a Change of Control or other
corporate reorganization, merger or similar transaction.

2.17 “Participant” means an Employee who has been selected by the Committee for
participation in the Plan. Employees who have been selected to participate as of
January 15, 2009 are listed on Exhibit A.

2.18 “Performance Goals” means that the annual Operating Expenses for the fiscal
year 2012 shall not be more than $125 million and Earnings Before Interest Taxes

 

3



--------------------------------------------------------------------------------

Depreciation and Amortization (EBITDA) for fiscal year 2012 shall not be less
than $28 million. For this purpose, the calculation of Operating Expenses will
include (i) service, rent and maintenance expenses, (ii) selling and marketing
expenses, and (iii) general and administrative expenses, but will not include
(iv) severance costs, (v) product costs, (vi) depreciation, amortization and
accretion expenses, or (vii) expenses incurred in connection with acquisition
due diligence and related activities. Achievement of the Operating Expense and
EBIDTA goals will be given equal weight in determining Actual Awards. The
Committee may revise the Performance Goals in the event of a Change of Control
or other corporate reorganization, merger, similar transaction, to take into
account extraordinary events or as the Committee determines is in the best
interests of the Company.

2.19 “Performance Period” means the period commencing January 1, 2009 and ending
December 31, 2012 unless otherwise determined by the Committee or specified in
an Award Agreement or an employment agreement between the Participant and the
Company.

2.20 “Person” shall have the meaning set forth in Sections 13(d) and 14(d) of
the Exchange Act; provided, however, that Person shall exclude (i) the Company
and (ii) any trustee or other fiduciary holding securities under an employee
benefit plan of the Company or Affiliate.

2.21 “Plan” means the USA Mobility, Inc. 2009 Amended and Restated Long-Term
Incentive Plan, as set forth in this instrument and as hereafter amended from
time to time.

2.22 “Restricted Stock Unit” means the right to receive a share of Company
Common Stock upon the attainment of the Performance Goals.

2.23 “Separation from Service” means separation from service as defined in the
Treasury Regulations under Code section 409A. “Separates from Service” shall
have a consistent meaning.

2.24 “Target Award” means the target award, at one hundred percent
(100%) achievement of the Performance Goals payable under the Plan, as
determined by the Committee in its sole discretion.

SECTION 3.

SELECTION OF PARTICIPANTS AND DETERMINATION OF AWARDS

3.1 Selection of Participants. The Committee, in its sole discretion, shall
select the Employees who shall be Participants in the Plan and the Committee
may, in its sole discretion, select Employees to participate in the Plan at any
time during any Performance Period.

3.2 Determination of Target Awards. The Committee, in its sole discretion, shall
establish a Target Award that may be earned by each Participant based on a
multiple of the 2009 annual bonus for each Participant (or, with respect to
Participants selected to participate in the Plan after the commencement of a
Performance Period, the annual bonus for the year in which the Participant
commenced participation in the Plan). Fifty percent (50%) of the Target

 

4



--------------------------------------------------------------------------------

Award shall be paid in cash and fifty percent (50%) of the Target Award shall be
paid in Restricted Stock Units. The number of Restricted Stock Units granted
shall be based on the fair market value of the Company’s Common Stock on
December 31, 2008; provided, for purposes of determining the number of
Restricted Stock Units granted to an Employee who becomes a Participant after
the first day of the Performance Period, the number of Restricted Stock Units
may be determined, in the sole discretion of the Committee, based on (a) the
fair market value of the Company’s Common Stock on December 31, 2008, reduced by
the value of any cash dividends or cash distributions (regular or otherwise)
that are paid with respect to the Company’s Common Stock from that date to the
date of grant or (b) the fair market value of the Company’s Common Stock on the
date on which the Participant commenced participation in the Plan. Restricted
Stock Units shall be granted pursuant to the USA Mobility, Inc. Equity Incentive
Plan. Further, if at any time the Common Stock ceases to be registered as a
class of equity securities under the Exchange Act, whether as a result of a
Change of Control or otherwise, the Committee may in its sole discretion convert
any Restricted Stock Units into a right to receive cash in lieu of shares of
Common Stock based upon the fair market value of a share of Common Stock at the
time of or immediately prior to the time the Common Stock was no longer
registered under the Exchange Act.

3.3 Award Agreements. Target Awards granted pursuant to the Plan shall be
evidenced by Award Agreements. Award Agreements may be amended by the Committee
with the consent of the germane Participant from time to time and need not
contain uniform provisions.

3.4 Bonus Pool. The Committee, in its sole discretion, shall establish a Bonus
Pool to pay cash awards.

3.5 Dividend Equivalent Rights. A Participant shall be entitled to dividend
equivalent rights with respect to Restricted Stock Units to the extent that any
cash dividends or cash distributions (regular or otherwise) are paid with
respect to the Company’s Common Stock during the Performance Period. The
dividend equivalent rights will be subject to the vesting restrictions and the
other terms and conditions under this Plan that are applicable to the Restricted
Stock Units until such time, if ever, as the Restricted Stock Units with respect
to which the dividend equivalent rights are paid vest.

SECTION 4.

VESTING AND PAYMENT OF AWARDS

4.1 Attainment of Performance Goals. In order for Actual Awards to be earned and
paid, the Company must attain the Performance Goals. If the Performance Goals
are not met on or before the last day of the Performance Period, the Committee,
in its sole discretion, may direct the Company to pay less than the Target Award
to reflect actual performance.

 

5



--------------------------------------------------------------------------------

4.2 Vesting.

(a) Target Awards shall vest upon the Committee’s reasonable determination that
the Performance Goals have been achieved. If the Performance Goals are met,
Participants will be entitled to the vested portion of a Target Award.

(b) In the event of a Change of Control, vesting shall be accelerated as follows
provided that the Company is on track to meet the objectives in the Company’s
Long Range Plan as reasonably determined by the Committee (as comprised
immediately prior to the Change of Control).

(i) If a Change of Control occurs during either of the first two years of the
Performance Period, fifty percent (50%) of the Participant’s Target Award shall
vest.

(ii) If a Change of Control occurs during the third year of the Performance
Period, seventy-five percent (75%) of the Participant’s Target Award shall vest.

(iii) If a Change of Control occurs during the final year of the Performance
Period, the Participant’s Target Award shall vest in full.

With respect to an employee who becomes a Participant after January 15, 2009,
the accelerated vesting described above will apply on a prorated basis based on
the number of days worked during the Performance Period. For clarity, if an
employee becomes a Participant in the second year of the Performance Period,
accelerated vesting of his Target Award (prorated as described in section 4.4,
below) will be calculated as follows: fifty percent (50%) of a Participant’s
unvested Target Award will be multiplied by a fraction, the numerator of which
is the number of days the Employee was a Participant in the Plan during the
Performance Period, and the denominator of which is the total number of days in
the Performance Period.

(c) The Committee, in its sole discretion, may accelerate the time at which
Target Awards will vest provided that the Company is on target to meet the
objectives in the Company’s Long Range Plan.

(d) All Actual Awards will be paid at the time provided in Section 4.3.

4.3 Time and Form of Payment.

(a) Each Actual Award, including dividend equivalent rights, shall be paid in
cash (or its equivalent) in a single lump sum and Common Stock pursuant to the
Award Agreements, subject to any required withholding for income and employment
taxes.

(b) Actual Awards will be paid on or after the third business day after the
Company’s annual audit for fiscal year 2012 has been completed and the Company’s
fiscal year 2012 annual report on Form 10-K has been filed with the Securities
and Exchange Commission, but in no event later than December 31, 2013.

(c) Notwithstanding 4.3(b), in the event of a Participant’s death, the
Participant’s estate will be eligible to receive an amount not greater than
one-hundred percent

 

6



--------------------------------------------------------------------------------

(100%) of the Participant’s Target Award, prorated to reflect the number of days
he or she worked during the Performance Period, and such amount, which will be
determined in the Committee’s sole discretion, will be paid in the year
following Participant’s death. For clarity, prorated awards will be calculated
as follows: one-hundred percent (100%) of a Participant’s Target Award will be
multiplied by a fraction, the numerator of which is the number of days the
Participant was continuously providing services to the Company during the
Performance Period through the date immediately prior to the Participant’s
death, and the denominator of which is the total number of days in the
Performance Period.

(d) Notwithstanding anything to the contrary in this Plan, no payments
contemplated by this Plan will be paid during the six-month period following a
Participant’s Separation from Service unless the Company determines, in its good
faith judgment, that paying such amounts at the times indicated in paragraphs
4.3(b) and (c) would not cause the Participant to incur an additional tax under
Code section 409A, in which case the Actual Award shall be paid following the
end of the six-month period.

4.4 Proration or Forfeiture of Target Award.

(a) Newly hired or promoted employees who are selected to participate in the
Plan after January 15, 2009 will participate in the Plan on a prorated basis
based on the number of days worked during the Performance Period after being
selected to participate in the Plan. The prorated award will be calculated as
follows: one-hundred percent (100%) of a Participant’s unvested Target Award
will be multiplied by a fraction, the numerator of which is the number of days
the Employee was a Participant in the Plan during the Performance Period, and
the denominator of which is the total number of days in the Performance Period.

(b) If the Participant involuntarily Separates from Service without Cause or due
to disability, he or she will be eligible to receive a prorated Target Award if
the Performance Goals are met provided that, in the event Participant
involuntarily Separates from Service without Cause, he or she has executed a
release, any waiting period in connection with such release has expired, he or
she has not exercised any rights to revoke the release and he or she has
followed any other applicable and customary termination procedures, as
determined by the Company in its sole discretion. The unvested Target Award will
be prorated to the date of Separation from Service, and the prorated award will
be calculated as follows: one-hundred percent (100%) of a Participant’s unvested
Target Award will be multiplied by a fraction, the numerator of which is the
number of days the Participant was continuously providing services to the
Company during the Performance Period through the date immediately prior to the
Participant’s Separation from Service, and the denominator of which is the total
number of days in the Performance Period. Prorated awards will be paid to the
Participant at the time provided in Sections 4.3.

(c) Notwithstanding Section 4.4(b), any Participant who involuntarily Separates
from Service without Cause during his or her first year of participation in the
Plan shall forfeit any right to receive an Actual Award.

(d) Any Participant whose employment is terminated for Cause or voluntarily
Separates from Service prior to the date Actual Awards are paid shall forfeit
any right to receive an Actual Award.

 

7



--------------------------------------------------------------------------------

SECTION 5.

ADMINISTRATION

5.1 Committee is the Administrator. The Plan shall be administered by the
Committee. The Committee shall consist of not less than two (2) members of the
Board, and no member of the Committee shall be a Participant. The members of the
Committee shall be appointed from time to time by, and serve at the pleasure of,
the Board.

5.2 Committee Authority. It shall be the duty of the Committee to administer the
Plan in accordance with the Plan’s provisions. The Committee shall have all
powers and discretion necessary or appropriate to administer the Plan and to
control its operation, including, but not limited to, the power to (a) determine
which Employees shall be granted awards, (b) prescribe the terms and conditions
of awards, (c) interpret the Plan and the awards, (d) adopt such procedures and
subplans as are necessary or appropriate to permit participation in the Plan by
Employees who are foreign nationals or employed outside of the United States,
(e) adopt rules or principles for the administration, interpretation and
application of the Plan as are consistent therewith, and (f) interpret, amend or
revoke any such rules or principles. No member of the Committee shall be
personally liable for any action, determination or interpretation made in good
faith with respect to an award granted pursuant to this Plan.

5.3 Decisions Binding. All determinations and decisions made by the Committee,
the Board, and any delegate of the Committee pursuant to the provisions of the
Plan shall be final, conclusive, and binding on all persons, and shall be given
the maximum deference permitted by law.

5.4 Delegation by the Committee. The Committee, in its sole discretion and on
such terms and conditions as it may provide, may delegate all or part of its
authority and powers under the Plan to one or more directors and/or officers of
the Company.

SECTION 6.

GENERAL PROVISIONS

6.1 Unsecured General Creditor. Actual Awards shall be paid solely from the
general assets of the Company. Nothing in this Plan shall be construed to create
a trust or to establish or evidence any Participant’s claim of any right other
than as an unsecured general creditor having the status of an employee of the
Company or an Affiliate thereof with respect to any payment to which he or she
may be entitled.

6.2 Tax Withholding. The Company shall be entitled to withhold from, or in
respect of, any payment to be made an amount sufficient to satisfy all federal,
state, local or foreign tax withholding requirements (including, but not limited
to, the Participant’s FICA and Social Security obligations). The Committee may
permit a Participant to satisfy all or part of his or her tax withholding
obligations by having the Company withhold an amount from any cash amounts
otherwise due or to become due from the Company to the Participant or, with

 

8



--------------------------------------------------------------------------------

respect to Restricted Stock Units, having the Company withhold a number of
shares of Common Stock that become vested having a fair market value equal to
the tax withholding obligations. The fair market value of the shares to be
withheld or delivered will be determined as of the date that the taxes are
required to be withheld.

6.3 No Rights as Employee. Nothing in the Plan or any documents relating to the
Plan shall (a) confer on a Participant any right to continue in the employ of
the Company; (b) constitute any contract or agreement of employment; or
(c) interfere in any way with the Company’s right to terminate the Participant’s
employment at any time, with or without cause. For purposes of the Plan,
transfer of employment of a Participant between the Company and any one of its
Affiliates (or between Affiliates) shall not be deemed a Separation from
Service.

6.4 Participation. No Employee shall have the right to be selected to receive an
award under this Plan.

6.5 Successors. This Plan shall be binding upon and inure to the benefit of the
Company and any successor to the Company and the Participant’s heirs, executors,
administrators and legal representatives.

6.6 Payment in the Event of Death. In the event of a Participant’s death, any
vested benefits remaining unpaid shall be paid to the Participant’s estate.

6.7 Nontransferability of Awards. No award granted under the Plan may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by the laws of descent and distribution. All rights with respect to an
award granted to a Participant shall be available during his or her lifetime
only to the Participant.

SECTION 7.

AMENDMENT, TERMINATION AND DURATION

7.1 Amendment, Suspension or Termination. The Board, in its sole discretion and
without prior notice to Participants, may amend or terminate the Plan, or any
part thereof, at any time and for any reason, to the extent such action will not
cause adverse tax consequences to a Participant under Code section 409A. Except
as provided in Section 2.18, the amendment, suspension or termination of the
Plan shall not, without the consent of the Participant, alter or materially
impair any rights or obligations under any Award Agreement. No award may be
granted during any period of suspension or after termination of the Plan.

7.2 Duration of the Plan. The Plan shall commence on January 1, 2009 and,
subject to Section 7.1 (regarding the Board’s right to amend or terminate the
Plan), shall remain in effect thereafter.

 

9



--------------------------------------------------------------------------------

SECTION 8.

LEGAL CONSTRUCTION

8.1 Code Section 409A. The Plan is intended to be a nonqualified deferred
compensation plan within the meaning of Code section 409A and shall be
interpreted to meet the requirements of Code section 409A. To the extent that
any provision of the Plan would cause a conflict with the requirements of Code
section 409A, or would cause the administration of the Plan to fail to satisfy
Code section 409A, such provision shall be deemed null and void to the extent
permitted by applicable law. Nothing herein shall be construed as a guarantee of
any particular tax treatment to a Participant.

8.2 Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.

8.3 Severability. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.

8.4 Requirements of Law. The granting of awards under the Plan shall be subject
to all applicable laws, rules and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required.

8.5 Governing Law. The Plan and all awards shall be construed in accordance with
and governed by the laws of the State of Delaware, but without regard to its
conflict of law provisions.

8.6 Captions. Captions are provided herein for convenience only, and shall not
serve as a basis for interpretation or construction of the Plan.

 

10



--------------------------------------------------------------------------------

Exhibit A

List of Participants (as of January 15, 2009)

 

Name

  

Title

Executives

  

KELLY, VINCE

   CEO*

SCHILLING, TOM

   COO & CFO

SAINE, THOMAS

   CIO

BOSO, JIM

   EVP, Sales & Marketing

CULP, BONNIE

   EVP, Human Resources

Senior Vice Presidents

  

ASH, GARY

   SVP, Sales

CURD, MICHAEL

   SVP, Technical Operations

ENDSLEY, SHAWN E.

   Controller

GRANDFIELD, PAUL

   SVP, Finance

POGUE, KEDRON

   SVP, Customer Operations

WOODS, SHARON

   Treasurer

Functional VP’s

  

DEWEY, RICH

   VP, Engineering Services

HENDERSON, MACK

   VP, Performance Management

HUNT, REBECCA

   VP, Systems Development

MERTES, DOUG

   VP, Human Resources

WENRICK, KITTY

   VP, Telecom Services

BROSEY, DAN

   VP, Marketing

CROSIER, BRANDON

   VP, Cellular Sales

MCCART, LOXI

   VP, Account Management

Other Key Management

  

WAX, JONATHAN

   Regional Director Sales, East

STEIN, JAMES

   Regional Director Sales, West

CHANG, MYLE

   Sr. Director Financial Reporting

 

* The Chief Executive Officer participates in the Plan pursuant to his
employment agreement.

 

11